Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 8, 2019

                                      No. 04-18-00601-CV

ONE THOUSAND FOUR HUNDRED THIRTY-SEVEN DOLLARS ($1,437.00) in United
       States Currency and a 2016 Toyota Corolla VIN 2T1BURHE0GC627119,
                                     Appellants

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 18-223
                          Honorable Bill R. Palmer, Judge Presiding

                                         ORDER
        After this court granted Appellant’s first and second motions for extensions of time to file
the brief, Appellant’s brief was due on January 31, 2019. After the twice-extended due date,
Appellant filed the brief and a third motion for an extension of time to file the brief until
February 1, 2019.
       On February 7, 2019, Appellant filed an amended brief which corrected a scanning error
in Appellant’s original brief.
       Appellant’s third motion for extension of time to file the brief is GRANTED.
Appellant’s amended brief is deemed timely filed.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court